           Case 3:18-cv-00558-MMD-WGC Document 120 Filed 12/02/20 Page 1 of 1




 1

 2

 3                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 4
      MICHAEL T. BERRY,                                   Case No.: 3:18-cv-00558-MMD-WGC
 5
             Plaintiff,                                                  ORDER
 6
      v.                                                             Re: ECF No. 119
 7
      RENO POLICE DEPARTMENT, et al.,
 8
             Defendants.
 9

10
            Before the court is Plaintiff’s “Motion to Request Court Order” (ECF No. 119). Plaintiff
11
     requests a court order “to be able to view the body camera footage at Southern Desert Correctional
12
     Center” which Defendants produced. (Id. at 1.)
13
             Plaintiff’s “Motion to Request Court Order” (ECF No. 119) is GRANTED to the extent
14
     that Southern Desert Correctional Center shall allow Plaintiff the opportunity to view the body
15
     camera footage which has been produced during discovery by the Defendants, consistent with
16
     Southern Desert Correctional Center’s COVID protocols.
17
            IT IS SO ORDERED.
18
            DATED: November 2, 2020.
19

20
                                                  _________________________________________
21
                                                  WILLIAM G. COBB
                                                  UNITED STATES MAGISTRATE JUDGE
22
                                                      1
23
